Citation Nr: 1725635	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and PTSD.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a headache disorder, to include as secondary to PTSD. 

5.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus and bilateral hallux valgus.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 and March 1975, with service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded these service connection claims in September 2012 and August 2016 for additional development, to include obtaining adequate medical opinions.  In regards to the service connection claim for sleep apnea, an adequate medical opinion has been obtained and there has been substantial compliance with the Board remand directives.  The Board can proceed to adjudicate the service connection claim for sleep apnea.  Stegall v. West, 11 Vet. App. 268 (1998).       
    
The service connection claims for a headache disorder, foot disorder, COPD, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The most probative evidence is against a finding that the Veteran's sleep apnea had its onset in service or is etiologically related to service.  


CONCLUSION OF LAW

The requirements for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).  

To rebut the presumption of sound condition under 38 C.F.R. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July, 16, 2003).  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Service Connection Claim for Sleep Apnea 

The Veteran has a current diagnosis of sleep apnea.  See May 2015 and December 2016 VA examination reports.  He contends that his sleep apnea is related to service or his service-connected PTSD.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Initially, the Board notes that the Veteran was sound upon entrance into service regarding a diagnosis of sleep apnea.  He reported a history of "frequent trouble sleeping" on his November 1970 report of medical history.  In the physician's summary section of the report of medical history, the examiner stated that the Veteran had frequent trouble sleeping and that he "can't fall asleep."  However, the November 1970 report of medical history and the November 1970 report of medical examination did not include a diagnosis of sleep apnea.  The November 1970 report of medical examination reveals that the Veteran was evaluated again in January 1971 and March 1971 and no change in his evaluation was noted.  Thus, even though symptoms of sleeping problems were expressed upon entrance into service, a specific sleep disability - especially sleep apnea - is not noted upon entrance into service.  Accordingly, the presumption of soundness attaches in the instant case.         

The service treatment records are silent for symptoms, treatment, or a diagnosis of sleep apnea.  The Veteran reported that he did not have frequent trouble sleeping on his August 1974 report of medical history and the August 1974 separation examination report also did not include a diagnosis of sleep apnea.       

Post-service treatment records show that the Veteran was diagnosed with sleep apnea in September 2000.  

The Veteran was afforded VA examinations in May 2015 and December 2016.  The examiners opined that sleep apnea was less likely than not related to service and less likely than not had its onset in service.  The examiners noted that the service treatment records were silent for reports of sleep problems during service and that the Veteran denied frequent trouble sleeping on his August 1974 report of medical history.  The examiners also found it significant that the post-service treatment records were silent for sleep problems until approximately 2000, which is almost 30 years after separation from service.  The examiners identified the risk factors for obstructive sleep apnea as obesity, the male gender, craniofacial or upper airway soft tissue abnormalities, and smoking.  Here, the Veteran is a male, weighed approximately 225 pounds in 2003, had nasal congestion with deviated septum, and has a long history of smoking.  

The examiners further opined that the sleep apnea was less likely than not caused or aggravated by PTSD.  The examiners stated that there was no established causal relationship between PTSD and the development of obstructive sleep apnea.  The examiners again cited to the Veteran's risk factors of obesity, the male gender, craniofacial or upper airway soft tissue abnormalities, and smoking.  Moreover, it was noted that the Veteran had not used his CPAP machine and that he was not taking medication for his PTSD.  

These medical opinions, when read together, are adequate and highly probative.  The December 2016 examination report discussed the Veteran's accurate medical history.  Moreover, both examination reports considered the risk factors for sleep apnea, the service treatment records, and his contention that his sleep apnea is related to his PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In regards to the Veteran's contention that his sleep apnea is related to service or his PTSD, he is not competent to render such an opinion since he does not have the required medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Accordingly, the May 2015 and December 2016 medical opinions are the only competent evidence of record regarding the etiology of the Veteran's sleep apnea.  

Service connection for sleep apnea is not warranted in light of the probative examination reports that opine that sleep apnea is less likely than not related to service or PTSD, the service treatment records which were silent for symptoms, treatment, or diagnosis of sleep apnea, and the prolonged period without treatment or diagnosis of sleep apnea after separation from service.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for sleep apnea is denied.  


REMAND

The service connection claims for hypertension, foot disorder, COPD, and headache disorder were remanded for VA examinations in September 2012 and August 2016.  Although medical opinions were obtained in May 2015 and December 2016, these medical opinions are not adequate and additional opinions are required.  

In regards to the service connection claim for hypertension, the December 2016 examiner opined that the hypertension existed prior to service and was not aggravated beyond its natural progression by service.  This medical opinion is inadequate as the Veteran did not have a diagnosis of hypertension upon entrance into service.  The Veteran reported that he had "high or low blood pressure" on his November 1970 report of medical history and he reported to the December 2016 examiner that he was on blood pressure medication prior to service.  However, the November 1970 entrance examination report did not include a notation of hypertension.  The Veteran's heart and vascular systems were evaluated as normal and his blood pressure was recorded to be 114/64.  In light of the normal November 1970 entrance examination report, the Veteran is presumed to have been sound as to hypertension on entrance into service.  Although the Veteran has reported problems regarding blood pressure prior to service, sufficient evidence to meet the onerous standard of clear and unmistakable evidence to rebut the presumption of soundness at entry is not of record.  

Thus, the AOJ should obtain an addendum medical opinion in order for an evaluator to state whether the hypertension had its onset in service or within one year of separation from service, or is otherwise etiologically related to service.  In rendering the opinion, the evaluator should acknowledge the Veteran's Vietnam service and discuss the National Academy of Sciences Institute of Medicine study which indicates that there is "limited or suggestive evidence of an association" between exposure to herbicides and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

Additionally, the Veteran is service-connected for PTSD and contends that his hypertension is related to his PTSD.  The evaluator should also discuss whether the hypertension is caused or aggravated by his service-connected PTSD.  The evaluator should discuss a VA study that indicates a possible link between PTSD and heart disease (http://www.research.va.gov/currents/spring2015/spring2015-8.cfm).         

The Veteran's contention in regards to his service connection claim for COPD is that he had symptoms of COPD while in service and that his condition was misdiagnosed while in service.  See November 2006 lay statement.  It was noted on the August 1974 report of medical examination that the Veteran had shortness of breath associated with pressure in chest occasionally with frequent indigestion since 1970 and that he was hospitalized due to a virus for five days at the Womack Army Hospital in Ft. Bragg, North Carolina.  The August 1974 report of medical history identified that the hospitalization occurred in July 1972.  These hospitalization records are not associated with the claims file and a remand is required to obtain these outstanding service hospitalization records. 

Moreover, an additional medical opinion is required.  The December 2016 VA examiner noted that the Veteran's chest pain existed prior to service since he reported experiencing chest pains on the November 1970 report of medical history.  The examiner also discussed the Veteran's pre-service history of smoking.  Although the Veteran reported "pain or pressure in chest" and "frequent indigestion" on his November 1970 report of medical history, the Veteran was sound upon entrance into service in regards to COPD because the November 1970 report of medical examination revealed a normal lung and chest evaluation.  Service treatment records reveal chest pain in March and July 1972 and shortness of breath in August 1974.  Upon remand, the examiner should consider the Veteran's service treatment records and opine as to whether it is at least as likely as not that the Veteran's COPD had its onset in service or is otherwise related to service.  

An additional medical opinion regarding the service connection claim for a headache disorder is required upon remand as well.  The Veteran reported a history of "frequent or severe headaches" upon entrance into service on his November 1970 report of medical history.  The examiner noted that the Veteran had a headache disorder in the section identified as "physician's summary and elaboration of all pertinent data."  Thus, even though the November 1970 examination report indicated a normal neurologic evaluation, a headache disorder was noted upon entrance into service.  The Veteran was afforded VA examinations in May 2015 and December 2016.  However, these medical opinions did not adequately consider whether the headache disorder increased in disability during active service. Accordingly, an additional medical opinion is required.      

A December 2016 examination report diagnosed the Veteran with bilateral pes planus, bilateral hallux valgus, bilateral hallux rigidus, and bilateral degenerative arthritis.  Mild pes planus was noted upon entry into service on the November 1970 examination report.  No other foot disorder was noted upon entry.  The December 2016 medical opinion regarding the foot disorders is inadequate as well.  The examiner opined that the pes planus is aggravated beyond the natural progression as shown by the development of hallux valgus, hallux rigidus, and degenerative arthritis but that the progression is not related to military service because the foot disorders other than pes planus were diagnosed approximately 30 years after separation from service.  The examiner stated that wearing constricting shoes is a factor in the development of hallux valgus, but the examiner did not adequately consider the Veteran's report that he had pain in the military due to wearing tight boots.  Moreover, the examiner did not adequately discuss whether the bilateral pes planus increased in disability during service.  Accordingly, a new medical opinion is warranted.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the separately stored in-service hospitalization records from Womack Army Hospital, Ft. Bragg, North Carolina.  The hospitalization date appears to be approximately July 1972.  If such records are unavailable, documentation of such should be included in the claims file.  

2.  Obtain an addendum medical opinion from an appropriate medical provider to determine the nature, onset, and etiology of the Veteran's hypertension.  

If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

In answering the following questions, the evaluator is directed to assume that the hypertension DID NOT exist prior to service.    

The evaluator is asked to address the following questions: 

i) Whether it is at least as likely as not that the Veteran's hypertension had its onset in service or manifested within one year of separation from service.  The evaluator should consider the Veteran's blood pressure readings of 168/80 in July 1972, 110/72 in August 1974, and 136/80 in December 1974, as well as the post-service September 1999 treatment record addressing hypertension.  

ii) Whether it is at least as likely as not that the Veteran's hypertension is otherwise related to service, to specifically include herbicide exposure.  In answering this question, please discuss the National Academy of Sciences Institute of Medicine study stating that there is "limited or suggestive evidence of an association" between exposure to herbicides and hypertension.  

iii) Whether it is at least as likely as not that the Veteran's hypertension is caused by his service-connected PTSD.  In answering this question, please discuss the VA study that indicates a possible link between PTSD and heart disease.  (http://www.research.va.gov/currents/spring2015/spring2015-8.cfm)        

iv) Whether it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected PTSD.  

3.  Obtain an addendum medical opinion from an appropriate medical provider to determine the nature, onset, and etiology of the Veteran's headache disorder.  

If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

The evaluator is asked to address the following questions: 

i) Whether it is at least as likely as not that the Veteran's headache disorder noted on the November 1970 report of medical history physician's summary section increased in disability during his active service. 

ii) If the evaluator determines that it is at least as likely as not that the headache disorder increased in disability during the Veteran's active service, the evaluator must provide an opinion as to whether there is clear and unmistakable evidence (i.e. evidence that is undeniable) that such increase in the disability was due to the natural progression of the headache disorder. 

In answering these questions, the evaluator should review the November 1970 report of medical history; the August 1974 report of medical examination; and the March 1971, November 1971, February 1974, June 1974 and August 1974 service treatment records which include reports of headaches.    

iii) Whether it is at least as likely as not that the Veteran's headache disorder is caused or aggravated by his service-connected PTSD.  

4.  Obtain an addendum medical opinion from an appropriate medical provider to determine the nature, onset, and etiology of the Veteran's foot disabilities.

i) Whether it is at least as likely as not that the pes planus noted on the November 1970 report of medical examination increased in disability during his active service.  

ii) If the evaluator determines that it is at least as likely as not that the pes planus increased in disability during the Veteran's active service, the evaluator must provide an opinion as to whether there is clear and unmistakable evidence (i.e. evidence that is undeniable) that such increase in the disability was due to the natural progression of the pes planus.  

iii) For each other foot disability diagnosed, to include bilateral hallux valgus, bilateral hallux rigidus, and bilateral degenerative arthritis, the examiner should opine as to whether it is at least as likely as not that the Veteran's foot disorder had its onset in service or is otherwise etiologically related to service. 

In rendering these opinions, the evaluator should consider the Veteran's contention that he had pain due to wearing tight boots while in the military and the December 2016 examiner's statement that wearing constricting shoes is a factor in the development of hallux valgus.  The evaluator should also review the August 1971 service treatment record which notes blisters on both feet and includes a discussion of the Veteran's shoes.      

5.   Obtain an addendum medical opinion from an appropriate medical provider to determine the nature, onset, and etiology of the Veteran's COPD.  

If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

The evaluator is asked to address the following question: 

Whether it is at least as likely as not that the Veteran's COPD had its onset in service or is otherwise etiologically related to service. 

In rendering this opinion, the evaluator should consider the March and July 1972 service treatment records which reveal chest pain, the August 1974 service treatment record which notes shortness of breath, and any hospitalization records from Womack hospital if located.  

6.  Then readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


